In an action, inter alia, in effect, for specific performance of a contract for the sale of a dock, the plaintiff appeals from an order of the Supreme Court, *955Orange County (Giacomo, J.), dated October 26, 2007, which granted the defendant’s motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
On its motion for summary judgment, the defendant demonstrated its prima facie entitlement to judgment as a matter of law by demonstrating that a condition precedent to the formation of a binding agreement was not met (cf. Felipe v 2820 W. 36th St. Realty Corp., 20 AD3d 503, 504 [2005]; Bradenton Realty Corp. v United Artists Props. I Corp., 264 AD2d 405 [1999]; Grin v 345 E. 56th St. Owners, 212 AD2d 504 [1995]). In opposition, the plaintiff failed to raise a triable issue of fact. Accordingly, the Supreme Court properly granted the defendant’s motion. Rivera, J.P., Covello, Dickerson and Chambers, JJ., concur.